Citation Nr: 0941471	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  05-34 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Service connection for fatigue, including as due to 
undiagnosed illness.

2.  Service connection for a gastrointestinal disorder other 
than gastroesophageal reflux disease, including as due to 
undiagnosed illness.

3.  Service connection for gastroesophageal reflux disease, 
including as due to undiagnosed illness.

4.  Service connection for headaches, including as due to 
undiagnosed illness.

5.  Service connection for muscle and joint pain, including 
as due to undiagnosed illness.

6.  Service connection for sleep disturbance and lack of 
concentration, including as due to undiagnosed illness.

7.  Service connection for shortness of breath, including as 
due to undiagnosed illness.

8.  Service connection for chest pain, including as due to 
undiagnosed illness.

9.  Service connection for hypertension, including as due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Benjamin D. Hooten, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his wife, and a friend


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to July 
1991, including a period of service in Southwest Asia during 
the Persian Gulf War.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied the Veteran's claims 
for service connection.  The Board remanded the matter to the 
RO via the Appeals Management Center (AMC) for further 
evidentiary development and adjudication in March 2007.  
After partially completing the required evidentiary 
development, the AMC re-adjudicated the claims and again 
denied the Veteran's claims via the issuance of supplemental 
statements of the case (SSOC), most recently in April 2009.

In September 2006, the Veteran and his wife testified at a 
hearing before the Board; a transcript of that hearing is of 
record.  In June 2009, however, the Board notified the 
Veteran that the Acting Veterans Law Judge who conducted the 
September 2006 hearing was no longer employed by the Board.  
Later in June 2009, the Veteran notified the Board that he 
wanted a videoconference hearing.  The Board remanded the 
appeal for the scheduling of a videoconference hearing in 
July 2009.  The Veteran was afforded such a hearing in August 
2009, at which he and a friend testified before the 
undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.

The Board notes that the Veteran has primarily contended that 
the claimed conditions are due to undiagnosed illness, except 
possibly for his current hypertension.  However, the RO has 
adjudicated the hypertension service-connection claim under 
the laws pertaining to undiagnosed illness claims arising 
from Persian Gulf War service (in addition to direct service 
connection principles).  Therefore, the Board will similarly 
not limit the hypertension claim to only one theory of 
service connection such as direct service incurrence; this 
claim will be adjudicated under all available theories of 
service connection, including the Persian Gulf War 
presumptions under 38 U.S.C.A. 1117 (West 2002) and § 38 
C.F.R. § 3.317 (2009).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The decision below addresses the Veteran's issues of service 
connection for chronic fatigue syndrome and irritable bowel 
syndrome, including as due to undiagnosed illness.  In 
February 2009, the United States Court of Appeals for 
Veterans Claims (Court) held that, when a claimant identifies 
a claim for a specific disability without more, it cannot be 
considered a claim limited only to that diagnosis, but rather 
must be considered a claim for any disability that may 
reasonably be encompassed by several factors including the 
claimant's description of the claim, the symptoms the 
claimant describes, and the information the claimant submits 
or that VA obtains in support of the claim.  The Court found 
that an appellant does not file a claim to receive benefits 
only for a particular diagnosis, but for the affliction 
(symptoms) his condition, whatever it is, causes him.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, in 
accordance with Clemons, VA must consider in the instant case 
whether the Veteran has any gastrointestinal disability that 
is etiologically related to his military service.  Here, as 
will be discussed below, the Veteran has been diagnosed with 
both irritable bowel syndrome and gastroesophageal reflux 
disease.  Although the Board is granting service connection 
for irritable bowel syndrome, below, the question of the 
Veteran's entitlement to service connection for 
gastroesophageal reflux disease as a gastrointestinal 
disability remains on appeal.  Consideration of the remaining 
claims on appeal, including the claim for service connection 
for gastroesophageal reflux disease, is deferred pending 
completion of the development sought in the remand that 
follows the decision.

Additionally, in a May 2009 post-remand brief, the Veteran, 
through his representative, contended that he suffered from 
depression that he believed was related to his time in 
service.  In the May 2009 statement, the Veteran also claimed 
that his disabilities combined to render him unable to 
maintain employment.  Similarly, the Veteran contended at his 
August 2009 hearing before the undersigned Veterans Law Judge 
that he suffered from service-related depression and that he 
was unable to work due to the disabilities for which he is 
seeking service connection.  In this case, the Board infers 
claims for service connection for depression and for 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
As these claims have not been adjudicated by the RO, they are 
not before the Board; hence, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran is a Persian Gulf Veteran.

2.  The Veteran's chronic fatigue syndrome is a medically 
unexplained chronic multi-symptom illness that became 
manifest to a degree of at least 10 percent; it causes the 
Veteran's fatigue.

3.  The Veteran's irritable bowel syndrome is a medically 
unexplained chronic multi-symptom illness that became 
manifest to a degree of at least 10 percent; it causes 
gastrointestinal complaints, including alternating periods of 
constipation and diarrhea.


CONCLUSIONS OF LAW

1.  The Veteran's chronic fatigue syndrome, which causes 
fatigue, is a qualifying chronic disability for which service 
connection is warranted.  38 U.S.C.A. § 1117 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.317, 4.188a, 4.88b, Diagnostic 
Code 6354 (2009).

2.  The Veteran's irritable bowel syndrome, which causes 
gastrointestinal complaints of alternating periods of 
constipation and diarrhea, is a qualifying chronic disability 
for which service connection is warranted.  38 U.S.C.A. § 
1117 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.317, 4.114, 
Diagnostic Code 7319 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has disabilities manifested by 
fatigue and gastrointestinal complaints of alternating 
periods of constipation and diarrhea, that are the result of 
disease or injury incurred during his active military 
service.  Alternatively, he believes that he has qualifying 
chronic disabilities resulting from an undiagnosed illness 
related to his service during the Persian Gulf War.  Thus, 
the Veteran contends that service connection is warranted.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service connection 
may also be warranted for a Persian Gulf Veteran who exhibits 
objective indications of a qualifying chronic disability that 
became manifest during active military, naval or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.317 (2009).

Unlike service connection on a direct basis, the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require 
competent medical nexus of a link between the qualifying 
chronic disability and military service.  Service connection 
is presumed unless there is affirmative evidence to the 
contrary.  See 38 C.F.R. § 3.317(c); Gutierrez, 19 Vet. App. 
at 1.

Persian Gulf Veteran means a Veteran who, during the Persian 
Gulf War, served on active military, naval, or air service in 
the Southwest Asia theater of operations, which includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. § 3.317 (d).

For purposes of section 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi-symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by 
history, physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness, unlike those for direct 
service connection, there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Further, lay persons are competent to report 
objective signs of illness. Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome.  A medically unexplained chronic 
multi-symptom illness means a diagnosed illness without 
conclusive pathophysiology or etiology that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic multi-
symptom illness include, but are not limited to, the 
following:  (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the Veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
Veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).  

Here, the Veteran's personnel records reflect service in 
Southwest Asia during the Persian Gulf War, including the 
award of the Southwest Asia Service Medal.  Thus, the Board 
finds that the Veteran is a Persian Gulf Veteran for the 
purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 and 
could thus potentially qualify for service connection under 
38 C.F.R. § 3.317.

Relevant medical evidence consists of the Veteran's service 
treatment records, post-service medical records, and multiple 
VA examinations.  A review of the Veteran's service treatment 
records reveals documentation of complaints of abdominal pain 
and diarrhea in April 1989 and July 1989; the Veteran was 
diagnosed with "viral syndrome" which was noted to have 
resolved.  No documentation of complaints of or treatment for 
fatigue are noted in the Veteran's service treatment records.  
The Veteran's first documented post-service complaint of 
gastrointestinal problems was at a March 2004 visit to a 
private physician, at which time the Veteran complained of 
chills, fever, body aches, nausea, vomiting, and diarrhea; at 
that time he was diagnosed with gastroenteritis.  He was 
again seen with complaints of an "upset stomach" at the 
Central Arkansas Veterans Healthcare System in July 2005; no 
diagnosis was provided at that time.  The Veteran was again 
seen in November 2005 with complaints of chronic diarrhea and 
in October 2005 and May 2006 with complaints of feeling tired 
and having low energy.  In addition, the Veteran's private 
treatment records reflect multiple complaints of 
gastrointestinal problems and fatigue.  

During VA examinations conducted in October 2008, the Veteran 
was noted to complain of fatigability, decreased endurance, 
and gastrointestinal problems with epigastric burning.  He 
was diagnosed with gastroesophageal reflux disease, but no 
etiological opinion was provided at that time.  At a second 
round of VA examinations conducted in February 2009, the 
Veteran was again noted to complain of being lethargic during 
the day and having fatigue and alternating periods of 
constipation and diarrhea.  The examiner stated that the 
Veteran possibly had, among other diagnoses, both chronic 
fatigue syndrome and irritable bowel syndrome.  The examiner 
opined that it was at least as likely as not that the 
Veteran's chronic fatigue syndrome and irritable bowel 
syndrome accounted for many of his complaints, although he 
stated that it was "difficult to tie all of [the symptoms 
and diagnoses] together without conjecture as related to 
service-connection."  The Veteran has also testified that 
his fatigue is crippling and requires him to take multiple 
naps each day, rendering him unable to work.  In his August 
2009 hearing, he stated that he has been unable to work since 
2005, due in part to his constant fatigue and inability to 
concentrate.  

Here, the evidence indicates that the Veteran has both 
chronic fatigue syndrome and irritable bowel syndrome.  The 
diagnoses were reported in the February 2009 VA examination 
report.  According to 38 C.F.R. § 3.317(a)(2), both chronic 
fatigue syndrome and irritable bowel syndrome are medically 
unexplained chronic multi-symptom illnesses.  Thus, chronic 
fatigue syndrome and irritable bowel syndrome are considered 
qualifying chronic disabilities under the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Despite the February 
2009 VA examiner's opinion, the Board finds that the 
Veteran's chronic fatigue syndrome and irritable bowel 
syndrome became manifest to a degree of at least 10 percent 
after his Persian Gulf service.  The treatment records 
document that he had signs and symptoms of chronic fatigue 
syndrome that resulted in periods of incapacitation of at 
least one week per year and at least moderate irritable bowel 
syndrome with frequent episodes of bowel disturbance with 
abdominal distress and alternating periods of constipation 
and diarrhea.  See 38 C.F.R. §§ 4.88b, 4.114, Diagnostic 
Codes 6354, 7319 (2009) (rating criteria for chronic fatigue 
syndrome and irritable colon syndrome).  Consequently, the 
criteria for service connection under the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are met.  Service 
connection for chronic fatigue syndrome and for irritable 
bowel syndrome is warranted.


ORDER

Entitlement to service connection for chronic fatigue 
syndrome is granted.

Entitlement to service connection for irritable bowel 
syndrome is granted.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claims for service connection for 
gastroesophageal reflux disease, headaches, muscle and joint 
pain, sleep disturbance and lack of concentration, shortness 
of breath, chest pain, and hypertension, all including as due 
to undiagnosed illness.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2009).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As an initial matter, the Board notes that, at the August 
2009 hearing before the undersigned Veterans Law Judge, the 
Veteran's attorney stated that he was in receipt of a 
supplemental statement of the case (SSOC) issued on April 21, 
2009, by the AMC and addressing the Veteran's claims of 
service connection for fatigue, gastrointestinal complaints, 
shortness of breath, chest pain, and hypertension, all 
including as due to undiagnosed illness.  The attorney 
stated, however, that the April 21, 2009, SSOC does not 
include consideration of the Veteran's claims for service 
connection for sleep disturbance and loss of concentration, 
muscle and joint pain, and headaches, including as due to 
undiagnosed illness.  The Board notes, further, that no copy 
of an SSOC dated April 21, 2009, and containing adjudication 
of only the five issues identified above is present in the 
Veteran's claims file.  Furthermore, the Veterans Law Judge 
noted at the hearing that a SSOC dated April 28, 2009, that 
addresses all eight of the Veteran's claims on appeal is 
present in the Veteran's claims file.  However, the Veteran's 
attorney stated at the hearing that he does not have a copy 
of the April 28, 2009, SSOC.  Thus, on remand, the agency of 
original jurisdiction (AOJ) must ensure both that the Veteran 
and his representative are in receipt of the April 28, 2009, 
SSOC, and that the claims file contains copies of both the 
April 21, 2009, and the April 28, 2009, SSOCs. 

The record further indicates that the Veteran filed an 
application for disability benefits from the Social Security 
Administration (SSA) in June 2006.  He testified at his 
August 2009 hearing before the undersigned Veterans Law Judge 
that his application for SSA benefits was denied.  Although 
the application for SSA benefits is present in the claims 
file, no records of the SSA's denial of benefits, or any 
associated records, have been associated with the record.  As 
records associated with the Veteran's SSA determination could 
be relevant to the claims on appeal, any available medical or 
other records associated with the Veteran's application for 
SSA disability benefits should be obtained and associated 
with the Veteran's claims file.  The Board notes that once VA 
is put on notice that the Veteran has applied for SSA 
benefits, VA has a duty to obtain the records associated with 
that decision.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Board notes that, as discussed above, in its July 2007 
remand, the Board instructed the AOJ to conduct further 
evidentiary development of the Veteran's claims, to include 
VA examinations for the Veteran.  Although the AOJ scheduled 
examinations and requested that the examiners address the 
Veteran's claims of disability due to an undiagnosed illness, 
reports of the VA examinations conducted in October 2008 and 
February 2009 do not reflect consideration of the etiology of 
the Veteran's claimed disabilities, including his claims of 
disabilities due to undiagnosed illness.

In that connection, the Board notes that the Veteran was 
initially provided VA examinations in October 2008.  At his 
examination for hypertension, the VA examiner noted the 
Veteran's complaints of hypertension, headaches, 
gastrointestinal reflux with epigastric burning, 
fatigability, dyspnea, cough, and lack of endurance.  The 
examiner diagnosed the Veteran with chronic hypertension, 
chronic tension headaches, mild chronic obstructive pulmonary 
disease, and gastroesophageal reflux disease.  No etiological 
opinion was offered.  At the Veteran's October 2008 
neurological examination, the VA examiner noted the Veteran's 
complaints of having an interrupted sleep schedule since his 
time on active duty, as well as his report of distress upon 
learning that a good military friend of his had been killed 
in a car accident.  The Veteran further complained of 
headaches and difficulty with concentration since service, as 
well as ongoing trouble sleeping, exacerbated by pain in his 
back, hips, and legs.  The examiner conducted mental status 
examination and diagnosed the Veteran with primary insomnia 
but did not offer any etiological opinion for the diagnosis.  
The examiner also opined that there was a likelihood the 
Veteran also suffered from depression, but he did not provide 
a diagnosis.  

The Veteran was further provided VA examinations in February 
2009.  At his neurological examination at that time, the 
Veteran complained of having experienced headaches since soon 
after his discharge from active duty.  The examiner diagnosed 
him with headaches of a combination pattern of both vascular 
and musculoskeletal, with musculoskeletal dominant.  No 
neurological deficits were noted, and no etiological opinion 
was provided.  At a psychological examination conducted in 
February 2009, the Veteran again complained of problems with 
sleeping, including night sweats, and fatigue during the 
daytime, requiring naps during the day.  The Veteran reported 
that his problems sleeping began before he left active duty 
and were exacerbated by the death of his friend.  The Veteran 
further complained of problems with concentration and 
significant physical limitations.  The examiner diagnosed the 
Veteran with primary insomnia and opined that the insomnia 
symptoms are less likely than not caused or aggravated by his 
military service.  However, the examiner failed to address 
whether the Veteran's insomnia could be due to an undiagnosed 
illness.

In another February 2009 VA examination, the Veteran reported 
complaints of shortness of breath, hypertension, chest pain, 
gastrointestinal complaints, and fatigue.  The examiner first 
noted that the Veteran had a current diagnosis of 
hypertension, which the Veteran reported began in 1992 or 
1993, after his discharge from active duty.  The examiner 
further noted the Veteran's complaints of chronic myalgias, 
chronic fatigue, fever, headaches, migratory joint pains, and 
sleep disturbance.  The examiner acknowledged the Veteran's 
complaints of chronic cough and shortness of breath on simple 
exertion and associated the Veteran's complaints of chest 
pain to pyrosis and gastroesophageal reflux disease in 
association with epigastric burning, nausea, and dysphagia.  
The examiner diagnosed the Veteran with essential 
hypertension, chronic fatigue syndrome, mild chronic 
obstructive pulmonary disease manifested by shortness of 
breath on exertion, gastroesophageal reflux disease, chest 
pain secondary to gastroesophageal reflux disease, and 
irritable bowel syndrome.  The examiner opined that "none of 
the associated conditions above necessarily relate[s] to 
service-connection claims.  It is difficult to tie all of 
this together without conjecture as related to service-
connection."  The examiner went on to opine, however, that 
he believed all the Veteran's complained-of symptoms to be 
attributable to the diagnoses of hypertension, chronic 
fatigue syndrome, gastroesophageal reflux disease, irritable 
bowel syndrome, and chronic obstructive pulmonary disease.  

The Veteran was also given a muscle and joint examination in 
February 2009.  Report of that examination reflects that the 
Veteran complained of a "burning type pain" in his chest, 
abdomen, thighs, and legs, brought on by having bedclothes 
lying on those areas.  The Veteran further complained of 
migratory arthralgias in his shoulders, hips, knees, and 
fingers.  The examiner conducted physical examination and 
diagnosed migratory arthralgias of the shoulders, hips, 
knees, and hands, with restricted motion of the bilateral 
shoulders and knees.  No etiological opinion was provided. 

Under relevant VA regulations, action should be undertaken by 
way of obtaining a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but: 1) contains 
competent evidence of diagnosed disability or symptoms of 
disability; 2) establishes that the Veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, which may be 
established by competent lay evidence; and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2008).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third 
prong of § 3.159(c)(4), which requires that the evidence of 
record "indicate" that the claimed disability or symptoms 
may be associated with service, establishes a low threshold.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated that, if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance. 
Id.

In its July 2007 remand, the Board sought VA examination and 
medical opinion concerning the Veteran's claimed disabilities 
due to an undiagnosed illness.  In the remand, the Board 
instructed the AOJ to ensure that any test necessary to 
arriving at diagnoses and medical nexus opinions was 
conducted.  It is clear from the record, however, that 
although VA examination was conducted, the Veteran's VA 
examiners failed to offer any reasoned etiological opinion or 
to address the question of whether the Veteran's claimed 
disabilities could be due to an undiagnosed illness, pursuant 
to 38 U.S.C.A. § 1117.  As noted above, the Veteran is 
entitled as a matter of law to compliance with the Board's 
remand instructions.  See Stegall, 11 Vet. App. at 271.

The Board further notes that the United States Court of 
Appeals for Veterans Claims has held that once VA undertakes 
the effort to provide an examination when developing a claim 
for service connection, even if not statutorily obligated to 
do so, it must provide an adequate one.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. 
App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 
(2001) (emphasizing the Board's duty to return an inadequate 
examination report "if further evidence or clarification of 
the evidence . . . is essential for a proper appellate 
decision").  The Board notes in addition that the failure of 
the physician to provide a basis for his or her opinion goes 
to the weight or credibility of the evidence.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Court has 
further recognized that a mere statement of opinion, without 
more, does not provide an opportunity to explore the basis of 
the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Here, although the Board acknowledges that one of the 
Veteran's February 2009 VA examiners addressed the 
possibility of an etiological relationship between the 
Veteran's symptoms and service, that examiner did not provide 
a rationale for his conclusion that establishing an 
etiological link between the Veteran's symptoms and his time 
in service would require "speculation."  Further, none of 
the other VA examiners who conducted examination of the 
Veteran in either October 2008 or February 2009 offered any 
sort of etiological opinion as to the Veteran's symptoms or 
diagnosed disabilities.  Because the February 2009 examiners, 
with one exception, did not provide a medical nexus opinion 
concerning a relationship between the Veteran's claimed 
symptoms and service, including the possibility of 
undiagnosed illness, and because the single etiological 
opinion offered by the February 2009 examiner failed to 
provide an adequate explanation of the basis for his negative 
opinion, the Board finds that the VA examinations are 
inadequate for VA purposes.  See 38 C.F.R. § 4.2 (2008) 
(providing that where an examination report does not contain 
sufficient detail, it is inadequate for evaluation purposes); 
see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 
(2008) (noting that a medical examination report must contain 
clear conclusions with supporting data and a reasoned medical 
explanation connecting the two); Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007) (holding that a medical opinion must be 
supported by an analysis that the Board can consider and 
weigh against contrary opinions).  Accordingly, remand is 
required.  

In light of the above considerations, the Board concludes 
that further medical examination and opinion are needed.  
Under these circumstances, evidentiary development is needed 
to fully and fairly evaluate the Veteran's claims of service 
connection.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  
The Board thus finds that further development of the medical 
evidence relative to the claim is appropriate and 
necessitates a remand.  In this case, the Veteran reported 
having had numerous symptoms since serving on active duty 
during the Persian Gulf War, and claims that he now suffers 
from gastroesophageal reflux disease, headaches, muscle and 
joint pain, sleep disturbance and a lack of concentration, 
shortness of breath, chest pain, and hypertension, that are 
manifestations of a chronic disability that began during 
military service or are the result of undiagnosed illness or 
medically unexplained illness.  

Therefore, in light of the above, the Board finds that 
another VA examination should be afforded the Veteran 
regarding his claim for disability associated with his 
service, to include his service in the Persian Gulf.  Such 
examination must include a well reasoned medical opinion 
addressing the nature and etiology of any diagnosed 
disability manifested by headaches, muscle and joint pain, 
sleep disturbance and a lack of concentration, shortness of 
breath, and chest pain, as well as the nature and etiology of 
the Veteran's currently diagnosed gastroesophageal reflux 
disease and hypertension. The opinion must be based upon 
consideration of the Veteran's documented history and 
assertions through review of the claims file.  The examiner 
must comment as to whether the Veteran suffers from any 
diagnosable disability and whether any diagnosed disability, 
including particularly gastroesophageal reflux disease or 
hypertension, is related to the Veteran's period of military 
service.  See 38 U.S.C.A. § 5103A(d) (West 2002).  

The examiner must also identify any objective indications of 
the Veteran's claimed symptoms of headaches, muscle and joint 
pain, sleep disturbance and a lack of concentration, 
shortness of breath, and chest pain. With respect to each 
complaint or symptom reported by the Veteran, the examiner 
must specifically state whether such complaint is 
attributable to a known diagnostic entity.  If the Veteran's 
claimed symptom(s) are found to be attributable to a known 
diagnostic entity, the examiner must offer an opinion as to 
whether it is at least as likely as not (i.e., there is at 
least a 50 percent probability) that the diagnosed entity is 
related to any period of active military service.  The Board 
further notes that the Veteran has had multiple examinations 
by multiple specialists, who have attributed his symptoms, 
such as fatigue and lack of concentration, to a multitude of 
sources.  Thus, on remand, the VA examiner tasked with 
examining the Veteran must offer a comprehensive analysis-
and diagnosis, if possible-of all the Veteran's stated 
symptoms and must clearly explain to what diagnosed 
disability or chronic multi-symptom illness, if any, each of 
the Veteran's stated symptoms is attributable.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran and his representative 
must be sent a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization for VA to 
obtain any additional pertinent evidence 
not currently of record relating to the 
Veteran's claimed disabilities.  The AOJ 
must explain the type of evidence that is 
the Veteran's ultimate responsibility to 
submit. 

2.  The AOJ must provide the Veteran 
and his representative with a copy of 
the SSOC issued on April 28, 2009, and 
must ensure that the claims file 
contains a copy of the SSOC issued on 
April 21, 2009, in which the AMC 
addressed the Veteran's claims for 
service connection for fatigue, 
gastrointestinal complaints, shortness 
of breath, chest pain, and 
hypertension, all including as due to 
undiagnosed illness, but did not 
address the remaining claims of service 
connection for headaches, sleep 
disturbance and loss of concentration, 
and muscle and joint pain, all 
including as due to undiagnosed 
illness.

3.  Any medical or other records relied 
upon by SSA in denying the Veteran 
benefits must be sought.  The 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2009) regarding requesting 
records from Federal facilities must be 
followed.  All records and/or responses 
received must be associated with the 
claims file.

4.  After securing any additional 
records, the Veteran must be scheduled 
for evaluations of his claimed 
gastroesophageal reflux disease, 
headaches, muscle and joint pain, sleep 
disturbance and a lack of concentration, 
shortness of breath, chest pain, and 
hypertension.  The Veteran must be 
advised that failure to report to any 
scheduled examination, without good 
cause, could result in a denial of his 
claims.  See 38 C.F.R. § 3.655(b) (2009).  

The purpose of the examinations is to 
determine whether the Veteran actually 
experiences problems with 
gastroesophageal reflux disease, 
headaches, muscle and joint pain, sleep 
disturbance and lack of concentration, 
shortness of breath, chest pain, and 
hypertension, and if so, whether any such 
disability cannot be attributed to any 
known clinical diagnosis.

(A)  The examiner must note and detail 
all reported symptoms related to the 
Veteran's stated problems with 
gastroesophageal reflux disease, 
headaches, muscle and joint pain, sleep 
disturbance and lack of concentration, 
shortness of breath, chest pain, and 
hypertension.  The examiner must provide 
details about the onset, frequency, 
duration, and severity of all complaints 
relating to each claimed symptom, and 
indicate what precipitates and what 
relieves it.  If additional examination 
is deemed warranted by other specialists 
in order to ascertain the nature or 
etiology of the symptoms, this 
development must be conducted.

(B)  The examiner must expressly state 
whether there are clinical, objective 
indications that the Veteran is suffering 
from symptoms relative to problems with 
gastroesophageal reflux disease, 
headaches, muscle and joint pain, sleep 
disturbance and lack of concentration, 
shortness of breath, chest pain, or 
hypertension.

(C) If there are objective indications 
that the Veteran is suffering from such 
symptoms, the examiner must determine 
whether these symptoms can be attributed 
to any known clinical diagnosis or to a 
chronic multi-symptom illness, such as 
chronic fatigue syndrome, irritable bowel 
syndrome, or fibromyalgia.  For those 
symptoms and conditions that cannot be 
attributed to a known clinical diagnosis 
or chronic multi-symptom illness, the 
examiner must determine if there is 
affirmative evidence that the undiagnosed 
illness was not incurred during active 
service during the Persian Gulf War, or 
that the undiagnosed illness was caused 
by a supervening condition or event that 
occurred since the Veteran's departure 
from service during the Persian Gulf War.

(D)  For all illnesses for which the 
Veteran is provided a diagnosis, 
including his currently diagnosed 
gastroesophageal reflux disease and 
hypertension, the examiner must opine as 
to whether it is at least as likely as 
not that any such disability began in or 
was worsened by the Veteran's time on 
active duty.  

The examiner must set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.

A detailed explanation for all 
conclusions reached by each examiner must 
be provided.  Citations to the record or 
relevant medical principles should be 
included as necessary to explain the 
opinion(s).

5.  The AOJ must ensure that all 
examination reports comply with this 
remand and the questions presented in 
the examination request.  If any report 
is insufficient, it must be returned to 
the examiner for necessary corrective 
action, as appropriate.

6.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claims on appeal must be 
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal is not 
granted, the Veteran and his 
representative must be furnished a 
supplemental statement of the case 
(SSOC) and afforded the appropriate 
time period for response before the 
claims file is returned to the Board 
for further appellate consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


